UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4256


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSE ORANGEL SARAVIA-CHAVEZ, a/k/a David Torres, a/k/a Jose Orangel
Sarabia,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior District Judge. (3:18-cr-00016-NKM-JCH-1)


Submitted: January 29, 2020                                  Decided: February 11, 2020


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juval O. Scott, Federal Public Defender, Roanoke, Virginia, Erin M. Trodden, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Harrisonburg, Virginia, for Appellant. Thomas T. Cullen, United States Attorney, Laura
Day Rottenborn, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Orangel Saravia-Chavez appeals his conviction for unlawful reentry by a

deported alien, in violation of 8 U.S.C. § 1326(a) (2018). Saravia-Chavez argues that the

removal order pursuant to which he was previously deported was invalid because the

charging notice to appear did not indicate the time and date for his hearing. Saravia-Chavez

thus posits that, because the immigration court was without the authority to remove him,

his 2011 removal cannot serve as the basis for the underlying prosecution. As Saravia-

Chavez concedes, though, this argument is foreclosed by our contrary ruling in United

States v. Cortez, 930 F.3d 350 (4th Cir. 2019).

       Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2